Citation Nr: 0527526	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cardiovascular disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1943 to March 1946.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Philadelphia, Pennsylvania, Regional 
Office (RO) and Insurance Center of the Department of 
Veterans Affairs (VA) that denied reopening claims of service 
connection for cardiovascular disease and bilateral knee 
osteoarthritis.  The veteran's notice of disagreement 
mentioned only the cardiovascular disease, and that is the 
only matter before the Board.  The veteran's claims file is 
now in the jurisdiction of the Newark, New Jersey RO.  In 
September 2005, the veteran testified at a Travel Board 
hearing before the undersigned.  A transcript of that hearing 
is of record.  In September 2005, the case was advanced on 
the Board's docket due to the veteran's age.  


FINDINGS OF FACT

1.	 An unappealed March 1986 rating decision declined to 
reopen a claim of service connection for variously diagnosed 
cardiovascular disease, which was previously denied 
essentially on the basis that such disability was not shown 
to be related to the veteran's service. 

2.  Evidence received since the March 1986 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim; does not tend to show that the veteran's 
cardiovascular disease is related to his service; and 
considered by itself or together with previous evidence of 
record, does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
of service connection for cardiovascular disease may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided notice of the provisions of the VCAA 
in August and November 2002 correspondence (prior to the 
rating decision appealed) and in a July 2004 statement of the 
case (SOC).  He was notified (in the August and November 2002 
correspondence, in the February 2003 decision, and in the 
SOC) of everything required, and has had ample opportunity to 
respond or supplement the record.  

The August and November 2002 correspondence and the SOC 
advised the veteran of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claim.  The February 2003 rating 
decision and the SOC informed him of what the evidence showed 
and why the claim was denied.  He was advised by August and 
November 2002 correspondence and the SOC that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The November 
2002 correspondence, specifically asked him to complete and 
sign releases for all private medical records that would 
support his claim, or to submit the records himself.  The SOC 
expressly advised him to "provide any evidence in the 
claimant's possession that pertains to the claim."  
Everything submitted to date has been accepted for the record 
and considered

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for claims filed on or 
after August 29, 2001.  The instant claim to reopen was filed 
after that date, and the new definition applies.  The 
appellant was notified of the new definition of "new and 
material" evidence, and, via the SOC, was advised of what 
type of evidence would suffice to reopen his claim.  Although 
the February 2003 rating decision did not apply the new 
definition of "new and material" evidence, he is not 
prejudiced by RO's application of the old definition as that 
accorded him a broader scope of review than was warranted.  

Regarding the duty to assist, VA has obtained all available 
pertinent records identified.  In a petition to reopen, the 
duty to obtain a medical opinion does not attach until a 
previously denied claim has been reopened.  38 C.F.R. 
§ 3.159(c)(4).  The duty to assist requirements are met.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review.  See Conway v. Principi,  6 Vet. App. 226 
(1994).

II.  Factual Background

Evidence of record in March 1986

Service Medical Records, including a March 1946 separation 
examination, are negative for any complaints, treatment, or 
findings of a cardiovascular disability.   

March 1984 records from St. Mary's Hospital note that the 
veteran had no significant past medical history except for 
chest pain two years prior to admission (1982), when he had a 
positive stress test.  Since then, he did not have any chest 
pain until 10 days prior to admission when he began 
experiencing left chest pain radiating to the left shoulder 
and neck.  An EKG showed changes, and he was admitted for 
evaluation.  The diagnoses were inferior wall myocardial 
infarction, Type IV hyperlipidemia, and atherosclerotic heart 
disease.  It was noted that the veteran had a family medical 
history positive for coronary artery disease.  

A July 1984 report from Dr. RR includes a diagnosis of 
coronary artery disease, suspected myocardial infarction, and 
angina pectoris since March 1984.  A history of chest pain 
since July 1982 was noted.

Based on that record, a January 1985 unappealed rating 
decision denied service connection for a heart condition, 
finding essentially that such disability was unrelated to the 
veteran's service.

November 1985 correspondence from Dr. RR indicated that the 
veteran was under his care for coronary artery disease.  

An unappealed March 1986 rating decision found that such 
evidence was new, but not material, and declined to reopen 
the claim.  

Evidence received since March 1986

In an August 2002 statement, the veteran claimed that he 
developed a cardiovascular disability as a result of being 
exposed to toxic fumes from removing aircraft fuel tanks and 
repairing damaged cells in service.  

On December 2002 VA examination, the veteran alleged that 
hypertension was diagnosed just after he left service in 
1946, but that he was not treated for hypertension until age 
48 or 49 (around 1970), when he was started on medication.  
He indicated that he had a myocardial infarction in 1985 and 
coronary artery triple bypass graft surgery in July 1988.  
The diagnoses were hypertension, under good control at 
present time; coronary artery disease, atherosclerotic heart 
disease, with myocardial infarction in the past; status post 
coronary bypass graft surgery; and hypercholesterolemia, by 
history.   

April 2003 correspondence from Dr. D.S. indicates that the 
veteran has been under his care for several years and has a 
history of hypertension and with triple artery bypass surgery 
in 1988.  

June 2003 treatment records from Cardiology Associates of 
Waterbury note follow-up evaluation and management of the 
veteran's coronary disease status post coronary bypass 
surgery with impaired left ventricular function and 
hyperlipidemia.  It is noted that the veteran presented with 
chest discomfort in December 1982, at which time he was found 
to be hypertensive and had a family history of heart disease.  
The impressions were:  coronary artery disease status post 
inferior wall myocardial infarction; unstable angina 
pectoris; status post coronary artery bypass surgery; 
ischemic cardiomyopathy and congestive heart failure in 1996 
with catheterization at that time demonstrating occlusion of 
the saphenous vein graft to the left circumflex; and 
hyperlipidemia.  

At the September 2005 Travel Board hearing, the veteran 
testified that hypertension was first diagnosed in 1946, 
after he was discharged from service, and that records of 
such diagnosis could not be located.  

Correspondence submitted at the September 2005 Travel Board 
hearing, with a waiver of RO consideration, indicates that 
the veteran was treated by Dr. DS for hypertension and 
cardiac disease.   

III.  Criteria

The March 1986 rating decision declining to reopen a claim of 
service connection for a cardiovascular disorder was not 
appealed, and is final based on evidence then of record.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, VA must reopen 
a previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in August 
2002), and the new definition applies.  The revised 
definition requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for the Federal Circuit 
has held that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

Service connection will be granted for a disability if it is 
shown that the veteran suffered from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§  3.303.  If a cardiovascular disease or hypertension is 
manifested to a compensable degree within the first 
postservice year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

IV.  Analysis

Service connection for a heart condition/cardiovascular 
disease was previously denied on the basis that such disease 
was not shown to be related to service.  Accordingly, for 
evidence received since March 1986 to be new and material in 
the instant case, it would have to be competent evidence not 
previously of record that tends to relate the veteran's 
cardiovascular disease to service (the unestablished fact 
necessary to substantiate the claim).  

The additional evidence received since March 1986 is new, in 
the sense that it was not previously associated with the 
record.  However, it is not material.  Treatment records 
received reflect that the veteran was seen for chest pain in 
1982 (more than 35 years after service).  That the veteran 
had a cardiovascular disorder many years after service is not 
in dispute; that fact was previously established, and the 
information is cumulative.  On December 2002 VA examination, 
the veteran claimed that hypertension was diagnosed in 1946, 
shortly after he was discharged from service (but was not 
actually treated until he was 48 or 49 years old).  However, 
this self-reported history is not supported by any competent 
evidence received since 1986, and by itself is merely an 
allegation, not competent evidence.  A self-reported account 
does not become competent (probative) evidence merely by 
virtue of the fact that it is repeated in the medical history 
provided to a physician.  Notably, the VA examiner did not 
opine that the veteran's cardiovascular disease was related 
to his service or to any exposure to toxic fumes therein (as 
alleged).  

The veteran's lay opinion that his cardiovascular disease is 
related to toxic fume exposure in service is not competent 
evidence in the matter of medical etiology, and therefore 
cannot be deemed "material" for the purpose of reopening 
the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

No additional evidence received since the March 1986 rating 
decision is competent evidence tending to relate the 
veteran's cardiovascular disease to his service.  Thus, the 
additional evidence received since 1986 does not relate to an 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not new and material.  Hence, the claim may not 
be reopened.


ORDER

The appeal to reopen a claim seeking service connection for 
cardiovascular disease is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


